DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Fujimoto et al. (US 2009/0236962) does not teach that the mask is not removed after dry etching but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (U.S. Patent Application Publication 2011/0249228, hereafter Kubota ‘228).
Claim 1: Kubota ‘228 teaches a method of manufacturing a display device (abstract), which corresponds to the claimed decoration element, comprising:
depositing two islands (445, 447, which are the same as 232 and 230, respectively, see [0071]) on one surface of a film (413, 417) (Figs. 2D and 4, [0059], [0094], [0118]); and
forming a pattern portion by etching the film using the island as a mask (Fig. 2E, [0101]), where the etching can be dry etching ([0109], [0110]),
wherein the island masks are not removed after dry etching (Figs. 3B and 11A, [0149]), and
wherein the islands can include indium ([0097], [0118]).

Claim 4: Kubota ‘228 teaches that the islands can have a thickness of 0.1 µm (100 nm) ([0074]), a width of 2.5 µm (2,500 nm) (Fig. 11A) and a rectangular vertical cross-section (Figs. 2D, 4, and 11A), and, therefore, a vertical cross-section of 250,000 nm2.
Claim 12: Kubota ‘228 teaches that the dry etching can be inductively coupled plasma etching ([0110]).
Claim 13: Kubota ‘228 teaches that the film can be silicon oxide ([0091]), which is an inorganic material.

Claim 14: With respect to claim 14, it is noted that the film being metal is presented in the alternative only. Therefore, the limitations of the claim can be met by either the film being a metal selected from the group consisting of titanium, tin, aluminum, nickel, vanadium, tungsten, tantalum, molybdenum, neodymium, iron, chromium and cobalt, or by the film being an organic material or inorganic material.
Kubota ‘228 teaches that the film can be silicon oxide ([0091]), which is an inorganic material.

Claim 15: Kubota ‘228 teaches that the film can be silicon oxide ([0091]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. ‘228 as applied to claim 1 above.
Claim 2: Kubota ‘228 teaches the limitations of claim 1, as discussed above. Kubota ‘228 further teaches that the islands can have a height of 0.1 µm (100 nm) ([0074]).
With respect to claim 2, Kubota ‘228 does not explicitly teach that each of the islands has a width of 10 nm to 1,000 nm.
However, the claimed method differs from the method taught by Kubota ‘228 only in the width of the islands, and it has been held that changes in size and proportion are obvious in the absence of new or unexpected results. See MPEP 2144.04.A.

Claim 3: Kubota ‘228 teaches the limitations of claim 1, as discussed above. With respect to claim 3, Kubota ‘228 does not explicitly teach that each of the islands has a horizontal cross section of 800,000 nm2 or less.
However, the claimed method differs from the method taught by Kubota ‘228 only in the horizontal cross-sectional area of the islands, and it has been held that changes in size and proportion are obvious in the absence of new or unexpected results. See MPEP 2144.04.A.

Claim 6: Kubota ‘228 teaches the limitations of claim 1, as discussed above. With respect to claim 6, Kubota ‘228 does not explicitly teach that the depositing of the islands is under a temperature condition of 10°C to 100°C.
However, the claimed method differs from the method taught by Kubota ‘228 only in the deposition temperature of the islands, and it has been held that, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said temperature is critical. See MPEP 2144.05.II.A.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. ‘228 as applied to claim 1 above, and further in view of Lee et al. (U.S. Patent Application Publication 2016/0155967, hereafter Lee ‘967).
Claim 7: Kubota ‘228 teaches the limitations of claim 1, as discussed above. Kubota ‘228 further teaches that the islands can be indium tin oxide ([0097], [0118]).

With respect to claim 7, Kubota ‘228 does not explicitly teach that depositing the islands uses an evaporation method or a sputtering method.
Lee ‘967 teaches a method for manufacturing a display device (abstract). Lee ‘967 teaches that the indium tin oxide layer can be deposited by vacuum deposition ([0084]), which is a type of evaporation method. Both Lee ‘967 and Kubota ‘228 teach methods of manufacturing display devices (‘228, abstract; ‘967, abstract).
Kubota ‘228 is silent with respect to the method of depositing the indium tin oxide layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vacuum deposition taught by Lee ‘967 as the method of depositing the indium tin oxide islands in the method taught by Kubota ‘228 because it is a suitable method of depositing indium tin oxide, as taught by Lee ‘967.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 8: With respect to claim 8, it is noted that the sputtering method is presented in the alternative only. Therefore, the limitations of claim 8 can be met by either depositing using a sputtering method where a shortest distance between the film and sputter target is 200 mm or less and electric power is applied for 10 seconds to 1,000 seconds under an electric power condition of 0.1 W/cm2 to 10 W/cm2, or by using evaporation method.
The modified teachings of Kubota ‘228 teach that the islands can be deposited by vacuum deposition, as discussed above, which is a type of evaporation method.

Claim 9: With respect to claim 9, it is noted that the sputtering method is presented in the alternative only. Therefore, the limitations of claim 9 can be met by either depositing using a sputtering method where a shortest distance between the film and sputter target is greater than 200 mm and electric power is applied for 10 seconds to 1,200 seconds under an electric power condition of 1 W/cm2 to 10 W/cm2, or by using evaporation method.
The modified teachings of Kubota ‘228 teach that the islands can be deposited by vacuum deposition, as discussed above, which is a type of evaporation method.

Claim 10: With respect to claim 10, it is noted that the sputtering method is presented in the alternative only. Therefore, the limitations of claim 10 can be met by either depositing using a sputtering method using argon, helium or nitrogen as a sputtering gas, or by using evaporation method.
The modified teachings of Kubota ‘228 teach that the islands can be deposited by vacuum deposition, as discussed above, which is a type of evaporation method.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. ‘228 as applied to claim 1 above, and further in view of Fujimoto et al. (U.S. Patent Application Publication 2009/0236962, hereafter Fujimoto ‘962).
Kubota ‘228 teaches the limitations of claim 1, as discussed above. Kubota ‘228 further teaches that the film can be a silicon oxide film ([0091]), and that dry etching can comprise introducing the film into an etching apparatus, supplying an etching gas ([0110], [0114], [0117]), and applying electric power ([0110], [0111]).

With respect to claim 11, Kubota ‘228 does not explicitly teach that in the dry etching of the silicon oxide the gas is supplied at a flow rate of 5 sccm to 100 sccm, the electric power is 50 W to 1,000 W, or the pressure is 0.5 mTorr to 100 mTorr.
Fujimoto ‘962 teaches a method of making a display device (abstract) comprising dry etching a silicon oxide film using a mask ([0157], [0158]). Fujimoto ‘962 teaches that etching the silicon oxide can be performed in a chamber under the conditions of 30 sccm of etching gas, power of 100 W, and pressure of 10 mTorr ([0205], [0215]). Fujimoto ‘962 teaches that these etching conditions allow for formation of high aspect ratio features ([0205], [0215]). Both Fujimoto ‘962 and Kubota ‘228 teach methods of making display devices (‘228, abstract; ‘962, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon oxide etching conditions of 30 sccm of etching gas, power of 100 W, and pressure of 10 mTorr taught by Fujimoto ‘962 for the silicon oxide etching in the method taught by Kubota ‘228 because these etching conditions allow for formation of high aspect ratio features, as taught by Fujimoto ‘962.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4 and 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6-13 of copending Application No. 16/971,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application contain all the limitations of the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713